 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   WELLS FARGO BANK, N.A.,                            Case No. 1:21-cv-00850-AWI-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE RESPONSIVE PLEADING
13          v.
                                                        SEVEN DAY DEADLINE
14   JP MORGAN CHASE BANK, N.A.,

15                  Defendants.

16

17          On April 21. 2021, Wells Fargo Bank, N.A. (“Plaintiff”) filed this action in the Fresno

18 County Superior Court against JP Morgan Chase Bank, N.A. (“Defendant”). (ECF No. 1 at 16-

19 30.) Service of the summons and complaint was completed on April 26, 2021. (ECF No. 1-1 at
20 2-3.) On May 26, 2021, Defendant removed the action to the Eastern District of California.

21 (ECF No. 1.)

22          Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer

23 before removal must answer or present other defenses or objections under these rules within the

24 longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the

25 initial pleading stating the claim for relief; (B) 21 days after being served with the summons for

26 an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is
27 filed.” Fed. R. Civ. P. 81(c)(2).”

28 / / /


                                                    1
 1          Defendant’s notice of removal does not include an answer filed in the state court.

 2 Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading within

 3 seven (7) days of the date of entry of this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     May 27, 2021
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
